             Case 2:20-cv-05599-PBT Document 6 Filed 11/17/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON L. BROWN,                               :
     Plaintiff,                               :
                                              :
        v.                                    :       CIVIL ACTION NO. 20-CV-5599
                                              :
OFFICER KENNETH FELKER,                       :
     Defendant.                               :

                                             ORDER

        AND NOW, this 17th day of November, 2020, upon consideration of Jason Brown’s

Motion to Proceed In Forma Pauperis (ECF No. 1), pro se Complaint (ECF No. 2), and

“Motion for Preliminary Injunction and Leave to Amend Complaint” (ECF No. 4), it is

ORDERED that:

        1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.       The Complaint is DEEMED filed.

        3.       Brown’s Complaint is DISMISSED in its entirety as follows:

                 a. Brown’s false arrest claims is DISMISSED WITH PREJUDICE as time-

                    barred; and

                 b. Brown’s malicious prosecution claim is DISMISSED WITHOUT

                    PREJUDICE as barred by Heck v. Humphrey, 512 U.S. 477 (1994). The

                    dismissal is without prejudice to Brown filing a new case only in the event

                    his underlying conviction is reversed, vacated, or otherwise invalidated. He

                    is not granted permission to file an amended complaint in this case.
            Case 2:20-cv-05599-PBT Document 6 Filed 11/17/20 Page 2 of 2




       4.       The “Motion for Preliminary Injunction and Leave to Amend Complaint” is

DENIED.

       5.       The Clerk of Court shall CLOSE this case.

       6.       No later than fourteen days from the date of this Order, Brown shall SHOW

CAUSE by filing a “Response to Show Cause Order” not to exceed ten pages stating why the

Court should not enjoin him from filing any more civil actions concerning his 2003 robbery

conviction without also paying the fees to commence a civil action.

       7.       Should Brown fail to file a Response as directed by Paragraph 6, the Court will

without any further notice enter an order enjoining Brown from filing any future lawsuits about

his 2003 robbery conviction unless he pays the fees up front.

                                             BY THE COURT:

                                             /s/Petrese B. Tucker

                                             PETRESE B. TUCKER, J.
